Exhibit 10.2

 

SECOND AMENDED AND RESTATED

TERM PROMISSORY NOTE

 

$2,944,000

  

New York, New York

    

January 27, 2005

 

FOR VALUE RECEIVED, LEXINGTON PRECISION CORPORATION, a Delaware corporation (the
“Debtor”), hereby unconditionally promises to pay to the order of WACHOVIA BANK,
NATIONAL ASSOCIATION (as successor by merger to Congress Financial Corporation),
a national banking association, in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the parties to
the Loan Agreement as lenders (in such capacity, “Payee”), at the offices of
Payee at 1133 Avenue of the Americas, New York, New York 10036, or at such other
place as the Payee or any holder hereof may from time to time designate, the
principal sum of TWO MILLION NINE HUNDRED FORTY-FOUR THOUSAND AND 00/100 DOLLARS
($2,944,000) in lawful money of the United States of America and in immediately
available funds, in seventeen (17) consecutive monthly installments (or earlier
as provided herein), of which the first sixteen (16) installments shall payable
on the first day of each month commencing March 1, 2005 and shall be in the
amount of FIFTY THOUSAND AND 00/100 DOLLARS ($50,000), and the last installment
due on June 30, 2006, shall be in the amount of the entire unpaid balance of
this Note.

 

Debtor hereby further promises to pay interest to the order of Payee on the
unpaid principal balance hereof at the Interest Rate. Such interest shall be
paid in like money at said office or place from the date hereof, commencing
February 1, 2005 and on the first day of each month thereafter until the
indebtedness evidenced by this Note is paid in full. Interest payable upon and
after an Event of Default or termination or non-renewal of the Loan Agreement
shall be payable upon demand.

 

For purposes hereof, (i) subject to clause (i) below, the term “Interest Rate”
shall mean, a rate equal to four and three quarters (4 3/4%) percent per annum
in excess of the Prime Rate (determined as provided in the Loan Agreement);
provided, that, (i) notwithstanding anything to the contrary contained above,
the Interest Rate shall mean the rate of six and three-quarters (6 3/4%) percent
per annum in excess of the Prime Rate, at Payee’s option, without notice, (A)
either (1) for the period on and after the date of termination or non-renewal
hereof until such time as all Obligations are indefeasibly paid and satisfied in
full in immediately available funds, or (2) for the period from and after the
date of the occurrence of any Event of Default, and for so long as such Event of
Default is continuing as determined by Payee, (ii) the term “Prime Rate” shall
mean the rate from time to time publicly announced by Wachovia Bank, National
Association, or its successors, as its prime rate, whether or not such announced
rate is the best rate available at such bank, (iii) the term “Event of Default”
shall mean an Event of Default as such term is defined in the Loan Agreement,
and (iv) the term “Loan Agreement” shall mean the Amended and Restated Loan and
Security Agreement, dated of even date herewith, by and among Payee, the lenders
party thereto, Debtor and Lexington Rubber Group, Inc., as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced. Unless otherwise defined herein, all capitalized terms used herein
shall have the



--------------------------------------------------------------------------------

meaning assigned thereto in the Loan Agreement.

 

The Interest Rate applicable to the Term Loans payable hereunder shall increase
or decrease as to by an amount equal to each increase or decrease, respectively,
in the Prime Rate, effective on the first day of the month after any change in
the Prime Rate is announced. The increase or decrease shall be based on the
Prime Rate in effect on the last day of the month in which any such change
occurs. Interest shall be calculated on the basis of a three hundred sixty (360)
day year and actual days elapsed. In no event shall the interest charged
hereunder exceed the maximum permitted under the laws of the State of New York
or other applicable law.

 

This Note is issued pursuant to the terms and provisions of the Loan Agreement
to evidence the LPC Term Loan made by Payee to Debtor and to amend and restate
the Existing LPC Term Notes, and as so amended and restated, the Existing LPC
Term Notes are replaced and superseded by this Note in their entirety. Debtor
is, as of the date hereof, indebted to Payee in the principal amount of this
Note, together with interest accruing after the date hereof, without offset,
defense or counterclaim of any kind, nature or description whatsoever. The
substitution and replacement of the Existing LPC Term Notes shall not, in any
manner, be construed to constitute payment of the unpaid indebtedness and other
obligations and liabilities of Debtor evidenced by or arising under the Existing
LPC Term Notes.

 

This Note is secured by the Collateral described in the Loan Agreement and the
other Financing Agreements, and is entitled to all of the benefits and rights
thereof and of the other Financing Agreements. At the time any payment is due
hereunder, at its option, Payee may charge the amount thereof to any account of
Debtor maintained by Payee.

 

If any payment of principal or interest is not made when due hereunder, or if
any other Event of Default shall occur for any reason, or if the Loan Agreement
shall be terminated or not renewed for any reason whatsoever, then and in any
such event, in addition to all rights and remedies of Payee under the Financing
Agreements, applicable law or otherwise, all such rights and remedies being
cumulative, not exclusive and enforceable alternatively, successively and
concurrently, Payee may, at its option, declare any or all of Debtor’s
Obligations, including, without limitation, all amounts owing under this Note,
to be due and payable in accordance with the terms of the Loan Agreement,
whereupon the then unpaid balance hereof, together with all interest accrued
thereon, shall forthwith become due and payable, together with interest accruing
thereafter at the then applicable Interest Rate stated above until the
Obligations are paid in full.

 

Debtor (i) waives diligence, demand, presentment, protest and notice (except as
otherwise expressly provided in Section 10.2 of the Loan Agreement) of any kind,
(ii) agrees that it will not be necessary for Payee to first institute suit in
order to enforce payment of this Note and (iii) consents to any one or more
extensions or postponements of time of payment, release, surrender or
substitution of collateral security, or forbearance or other indulgence, without
notice or consent. The pleading of any statute of limitations as a defense to
any demand against Debtor is expressly hereby waived by Debtor. Upon any Event
of Default or termination or non-renewal of the Loan Agreement, Payee shall have
the right, but not the obligation to setoff against this Note all money owed by
Payee to Debtor.

 

Payee shall not be required to resort to any Collateral for payment, but may
proceed against Debtor and any guarantors or endorsers hereof in such order and
manner (as is consistent with the terms of the Loan Agreement) as Payee may
choose. None of the rights of Payee shall

 

- 2 -



--------------------------------------------------------------------------------

be waived or diminished by any failure or delay in the exercise thereof.

 

The validity, interpretation and enforcement of this Note and the other
Financing Agreements and any dispute arising in connection herewith or therewith
shall be governed by the internal laws of the State of New York, but excluding
any principles of conflicts of law or other rule of law that would result in the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

Debtor irrevocably consents and submits to the non-exclusive jurisdiction of the
Supreme Court of the State of New York for New York County and the United States
District Court for the Southern District of New York, whichever Payee may elect,
and waives any objection based on venue or forum non conveniens with respect to
any action instituted therein arising under this Note or any of the other
Financing Agreements or in any way connection with or related or incidental to
the dealings of Debtor and Payee in respect of this Note or any of the other
Financing Agreements or the transactions related hereto or thereto, in each case
whether now existing or hereafter arising, and whether in contract, tort, equity
or otherwise, and agrees that any dispute arising out of the relationship
between Debtor and Payee or the conduct of such persons in connection with this
Note or otherwise shall be heard only in the courts described above (except that
Payee shall have the right to bring any action or proceeding against Debtor or
its property in the courts of any other jurisdiction which Payee deems necessary
or appropriate in order to realize on the Collateral or to otherwise enforce its
rights against Debtor or its property).

 

Debtor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to it and service so made shall be deemed to be
completed five (5) days after the same shall have been so deposited in the U.S.
mails, or, at Payee’s option, by service upon Debtor in any other manner
provided under the rules of any such courts. Within thirty (30) days after such
service, Debtor shall appear in answer to such process, failing which Debtor
shall be deemed in default and judgment may be entered by Payee against Debtor
for the amount of the claim and other relief requested.

 

DEBTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS NOTE OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS BETWEEN DEBTOR AND PAYEE IN RESPECT OF
THIS NOTE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. DEBTOR AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY.

 

- 3 -



--------------------------------------------------------------------------------

This Note shall be binding upon the successors and assigns of Debtor and inure
to the benefit of Payee and its successors, endorsees and assigns. Whenever used
herein, the term “Debtor” shall be deemed to include its successors and assigns
and the term “Payee” shall be deemed to include its successors, endorsees and
assigns. If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.

 

LEXINGTON PRECISION CORPORATION

By:

 

/s/ Michael A. Lubin

--------------------------------------------------------------------------------

Title:

 

Chairman of the Board

 

 

- 4 -